Citation Nr: 1755686	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-38 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to service connection for a bilateral hand disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to June 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for bilateral wrist and hand disabilities and PTSD, and declined to reopen claims of service connection for left and right shoulder, and bilateral ankle disabilities.  In January 2014, a hearing was held before the undersigned; a transcript is in the record.  These matters were before the Board in June 2014, when the claims of service connection for shoulder disabilities were both reopened and all matters listed on the preceding page were remanded for additional development.  (The June 2014 Board decision also denied service connection for a skin disability and dismissed a claim of service connection for a gunshot wound residual right knee disability.  That decision is now final.)  In January 2017, the Board again remanded these matters for additional development.  (The January 2017 Board decision also denied entitlement to non-service-connected pension benefits.  That decision likewise is now final.)     

An issue of service connection for a psychiatric disability other than PTSD was raised in a December 2015 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  Also, as noted in the Board's June 2014 and January 2017 remands, an issue of service connection for residuals of a right knee injury (other than by gunshot) was raised at the January 2014 Board hearing, but has not been adjudicated by the AOJ; it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2017)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board is aware that this case has been remanded twice previously and regrets the delay inherent with another remand.  Nonetheless, the medical opinions provided on remand are not adequate for rating purposes, and corrective action is necessary. 

PTSD

In January 2017, the Board remanded this matter for an advisory medical opinion addressing whether or not the Veteran has, or at any time during the pendency of this appeal has had, a diagnosis of PTSD (in accordance with DSM-IV or V) related to a stressor event in service.  The examiner was specifically instructed to discuss a July 2014 VA treatment record noting a diagnosis of PTSD in accordance with DSM-IV.  In an August 2017 opinion, the examiner did not discuss the July 2014 record, nor did she reconcile such a diagnosis with her finding that the criteria for a diagnosis of PTSD were not met on December 2015 VA psychiatric examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance).    Consequently, the Board is unable to determine whether the examiner concluded that the Veteran does not have a current diagnosis of PTSD (but may have had such diagnosis during the pendency of this claim) or has never had a valid diagnosis of PTSD.  Development to secure an advisory opinion that resolves the medical questions remaining is necessary.

Shoulder Disabilities

The Board's January 2017 remand noted that a negative nexus opinion provided on December 2015 VA shoulder examination (premised on a finding that there were no complaints of a shoulder injury at separation and that there was a long interval before onset of the current disabilities) did not address a December 1972 service treatment record (STR) (noting a fracture of the greater tuberosity of the right humerus), a July 1979 VA examination report (noting complaints of right and left shoulder pain and limitation of movement following a motor vehicle accident (MVA) during active service), October 1979 RO hearing testimony (noting complaints of left arm/shoulder impairment), April 1981 Board hearing testimony (noting complaints of left shoulder disability), and subsequent reports on VA treatment of bilateral shoulder pain.  On February 2017 VA shoulder examination, the examiner (who had also conducted the December 2015 orthopedic examination) noted the history of a fracture in service, but again provided insufficient rationale for the opinion provided, stating, "Long interval without evaluation, imaging or treatment."  The Board is unable to determine if the examiner considered the evidence noted above (and found it medically irrelevant) or whether the opinion is based on a lack of familiarity with the complete record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when is factually accurate, fully articulated, and contains sound reasoning for the conclusion).  The examiner also failed to provide an opinion as to whether the Veteran's shoulder disabilities are secondary to a service-connected disability (such as cervical-strain) as ordered in the January 2017 remand.  See Stegall v. West, supra.  A remand for an adequate opinion is necessary.   

Wrist and Hand Disabilities

The Board's January 2017 remand ordered an orthopedic examination (with neurological consult if deemed necessary) to determine the nature and likely etiology of any wrist and hand disabilities.  Regarding the wrists, the Board specifically noted that VA treatment records note wrist abnormalities.  See, e.g., February 2012 neurology note (pain, weakness, and numbness throughout left arm and abnormal EMG).  On February 2017 VA wrist examination, the examiner found no objective evidence of a left or right wrist disability; did not reconcile findings with prior diagnoses noted in the record; and instead stated "I cannot comment on prior diagnoses as I was not present at those examinations."  The examiner did not explain the basis for rejecting findings on a prior objective diagnostic study such as an EMG.  As there is conflicting evidence regarding whether or not the Veteran has current wrist pathology/disability, an examination to secure an adequate medical opinion that reconciles the conflicting evidence is necessary.    

Regarding the hands, the Board specifically noted that VA treatment records note hand abnormalities.  See, e.g., April 2012 orthopedic note (treatment for recurrence of trigger finger symptoms in both hands).  On February 2017 VA wrist examination, the examiner found normal left and right hand trigger fingers.  As to the right trigger finger, the examiner opined it less likely than not related to service; the explanation merely stated, "Current R[ight] hand condition is unrelated to service, no nexus established."  The examiner reiterated, "I cannot comment on prior diagnoses as I was not present at those examinations."  The examiner also failed to provide an opinion as to whether such disability is secondary to a service-connected disability (such as cervical-strain) as ordered in the January 2017 remand.  See Stegall v. West, supra.  Based on the lack of rationale provided for the opinion provided regarding the right hand, and the failure to consider/reconcile the prior diagnoses noted in the record, the Board finds the opinion inadequate for rating purposes.  See Nieves-Rodriguez, supra.  A remand for an adequate opinion is necessary.       

New and Material Evidence - Ankle Disabilities

In the January 2017 remand, the Board noted the Veteran's January 2014 Board hearing testimony that he has a diagnosis of ankle arthritis (noting that a diagnosis of traumatic arthritis could support his request to reopen his claim for ankle disabilities).  The Board specifically noted that VA treatment records show diminished ankle reflexes (see February 2012 EMG report; see also June 2012 and April 2014 treatment records) without explanation as to etiology.  On February 2017 VA ankle examination, the examiner found no objective evidence of a bilateral ankle condition.  He noted a history of superficial excision of a dermal mass unrelated to orthopedic conditions, but did not discuss the notations of diminished ankle reflexes as requested.  Rather, he stated, "I cannot comment on prior diagnoses as I was not present at those examinations."  As an ankle disability (of unknown etiology) is suggested in the expanded record, remand (for an examination in compliance with the prior remand directives) is required.  See Stegall v. West, supra.          

Finally, it appears the Veteran receives ongoing medical treatment for the disabilities at issue.  Records of such treatment are clearly pertinent (and may be critical) evidence in the matters at hand (and VA records are constructively of record).  On remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all updated records of VA evaluations or treatment the Veteran has received for the disabilities at issue since January 2017 (when the most recent VA treatment records in the record are dated).

The AOJ should also ask the Veteran to identify the provider(s) of all pertinent private evaluations and treatment he has received for the disabilities at issue and to provide the authorizations necessary for VA to secure for the record complete clinical records.

The AOJ must secure for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records sought by VA pursuant to the Veteran's response are unavailable, the reason must be noted in the record.  If a private provider does not respond to a VA request for records the Veteran has authorized VA to secure, he must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist, other than the December 2015/August 2017 examiner.   Based on examination/interview of the Veteran and review of his record (including this remand, and the December 2015 VA examination report with August 2017 addendum), the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that he has, or at any time during the pendency of this appeal has had, a diagnosis of PTSD (in accordance with DSM-IV or V) related to a stressor event in service.  The examiner should specifically discuss the July 2014 VA treatment record noting a diagnosis of PTSD in accordance with the DSM-IV, noting whether the symptoms and stressor then shown support such diagnosis (if so the symptoms and underlying stressor should be identified).  If PTSD is not diagnosed, the examiner should identify the symptoms necessary for such diagnosis found lacking, and reconcile such finding with the July 2014 VA treatment record.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

3.  The AOJ should also arrange for an orthopedic examination of the Veteran (with neurological consult if deemed necessary), by an examiner other than the December 2015/February 2017 examiner, to determine the nature and etiology of any shoulder, wrist, hand, or ankle disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  The Veteran's claims file (including this remand and the December 2015 and February 2017 VA orthopedic examination reports) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file (to specifically include STRs noting a humerus fracture during active service, postservice records noting shoulder complaints, and VA treatment records noting reduced ankle reflexes, a history of cervical radiculopathy to the upper extremities, and trigger finger, and bilateral thumb disabilities), the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each shoulder, wrist, hand, and ankle disability found/shown by the record.  

If a wrist disability is not diagnosed, please reconcile such with the February 2012 neurology record which notes left arm pain, weakness, numbness, and an abnormal EMG.

If a hand disability is not diagnosed, please reconcile such with the April 2012 orthopedic record which notes treatment for recurrence of trigger finger symptoms in both hands.

If an ankle disability is not diagnosed, please reconcile such with February 2012, June 2012, and April 2014 treatment record notations of diminished ankle reflexes (without etiological explanation).
(b) Please identify the likely etiology for each such disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service, to include the MVA or other incident therein, or is secondary to a service-connected disability (such as cervical strain)?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate. 

4.  The AOJ should then review the record and readjudicate the remanded claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

